Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on August 20, 2020.  Claims 1-20 are pending.

Drawings
Figure 5 is objected to because “weigth” appears to be intended as “weight”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the pilot”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the runway”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the aircraft”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected for incorporating the errors of the base claim by dependency.
Claim 11 recites the limitation “the location”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the aircraft”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-18 are rejected for incorporating the errors of the base claim by dependency.
Claim 16 recites the limitation “the pilot”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the pilot”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the runway”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the aircraft”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected for incorporating the errors of the base claim by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goupil et al., U.S. Patent 11,287,283 B2 (2022).
As to claim 1, Goupil et al. discloses an aircraft take-off awareness system to predict and inform the pilot about where on the runway certain safety speeds will be achieved, comprising: a processor coupled to receive inertial data from the aircraft and programmed to compute an aircraft weight estimate based at least in part upon the inertial data (Column 13, Line 13 – Column 14, Line 7, Claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-15, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goupil et al., U.S. Patent 11,287,283 B2 (2022) in view of Guedes et al., U.S. Patent 10,429,856 B2 (2019).
As to claim 1, Goupil et al. discloses an aircraft take-off awareness system to predict and inform the pilot about where on the runway certain safety speeds will be achieved, comprising: 
a processor coupled to receive inertial data from the aircraft and programmed to compute an aircraft weight estimate based at least in part upon the inertial data (Column 13, Line 13 – Column 14, Line 7, Claim 1).
Goupil et al. does not disclose acceleration prediction and warning reference distance, as claimed.
Guedes et al. discloses the processor being further programmed to compute a future acceleration prediction based on the computed aircraft weight estimate (Column 4, Lines 47-58, estimated longitudinal acceleration calculated based on presumed weight of the aircraft); 
the processor being further programmed to compute and inform the pilot about at least one warning reference distance using the computed future acceleration prediction, the warning reference distance corresponding to predicted positions on the runway at which said certain safety speeds will be achieved (Column 4, Lines 36-58, Figure 3, Column 5, Lines 8-25).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the aircraft take-off awareness system as disclosed by Goupil et al., with the use of an acceleration prediction and warning reference distance, as claimed, as disclosed by Guedes et al., to determine the weight based on the sensor data and determine the runway safety information based on the acceleration based on the weight, allowing the pilot to have information on the possibility of runway operations given the situation.
As to claim 2, Goupil et al., as modified by Guedes et al., discloses the system of claim 1.  Guedes et al. further discloses wherein the processor is programmed to compute the aircraft weight estimate further based on a computed thrust estimation, and a computed drag estimation (Column 5, Lines 26-36).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the aircraft take-off awareness system of claim 1, as disclosed by Goupil et al., as modified by Guedes et al., with the use of thrust estimation and drag estimation, as claimed, as disclosed by Guedes et al., to determine the weight based on the sensor data and determine the runway safety information based on the acceleration based on the weight, allowing the pilot to have information on the possibility of runway operations given the situation.
As to claim 3, Goupil et al., as modified by Guedes et al., discloses the system of claim 1.  Guedes et al. further discloses wherein the processor is programmed to compute the aircraft weight estimate by using the inertial data to compute a current acceleration estimate (Column 5, Lines 26-36).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the aircraft take-off awareness system of claim 1, as disclosed by Goupil et al., as modified by Guedes et al., with the use of acceleration estimation, as claimed, as disclosed by Guedes et al., to determine the weight based on the sensor data and determine the runway safety information based on the acceleration based on the weight, allowing the pilot to have information on the possibility of runway operations given the situation.
As to claim 4, Goupil et al., as modified by Guedes et al., discloses the system of claim 1.  Guedes et al. further discloses wherein the processor is programmed to compute the future acceleration prediction further based on factors selected from the group consisting of aircraft speed, dynamic pressure, engine thrust, rolling friction, braking friction, coefficient of lift, coefficient of drag, runway contaminant friction, runway slope, aircraft attack angle and combinations thereof (Column 5, Lines 8-36).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the aircraft take-off awareness system of claim 1, as disclosed by Goupil et al., as modified by Guedes et al., with the use of other factors, as claimed, as disclosed by Guedes et al., to determine the weight based on the sensor data and determine the runway safety information based on the acceleration based on the weight, allowing the pilot to have information on the possibility of runway operations given the situation.
As to claim 5, Goupil et al., as modified by Guedes et al., discloses the system of claim 4.  Guedes et al. further disclose wherein the processor is programmed to selectively use factors from said group according to predefined segments, each corresponding to different aircraft speed and engine operating conditions (Column 5, Line 62 – Column 6, Line 40).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the aircraft take-off awareness system of claim 4, as disclosed by Goupil et al., as modified by Guedes et al., with the use of other factors, as claimed, as disclosed by Guedes et al., to determine the weight based on the sensor data and determine the runway safety information based on the different segments, allowing the pilot to have information on the possibility of runway operations given the situation.
As to claim 9, Goupil et al., as modified by Guedes et al., discloses the system of claim 1.  Goupil et al. further discloses wherein the processor is programmed to continuously compute and update the future acceleration prediction and the warning reference distances substantially throughout the duration of aircraft take-off (Column 17, Lines 5-15).
As to claim 10, Goupil et al., as modified by Guedes et al., discloses the system of claim 1.  
Guedes et al. discloses wherein the processor is programmed to compute a warning reference distance corresponding to safety speeds selected from the group consisting of take-off decision speed, rotation speed, liftoff speed, and take-off safety speed with one engine inoperative (Column 7, Lines 20-32).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the aircraft take-off awareness system of claim 1, as disclosed by Goupil et al., as modified by Guedes et al., with the use of safety speeds, as claimed, as disclosed by Guedes et al., to provide the pilot with the runway safety information relating to safe operation with the known speed, allowing the pilot to have information on the possibility of runway operations given the situation.
As to claim 11, Goupil et al. discloses a method of determining the location along a runway at which certain speeds will be achieved, comprising: 
using a processor to compute an aircraft weight estimate based at least in part upon inertial data obtained from inertial sensors onboard the aircraft (Column 13, Line 13 – Column 14, Line 7, Claim 1).
Goupil et al. does not disclose acceleration prediction and warning reference distance, as claimed.
Guedes et al. discloses using the processor to compute a future acceleration prediction based on the computed aircraft weight estimate (Column 4, Lines 47-58, estimated longitudinal acceleration calculated based on presumed weight of the aircraft); and 
using the processor being to compute at least one warning reference distance using the computed future acceleration prediction, the warning reference distances corresponding to predicted positions along the runway at which said certain safety speed will be achieved (Column 4, Lines 36-58, Figure 3, Column 5, Lines 8-25).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method as disclosed by Goupil et al., with the use of an acceleration prediction and warning reference distance, as claimed, as disclosed by Guedes et al., to determine the weight based on the sensor data and determine the runway safety information based on the acceleration based on the weight, allowing the pilot to have information on the possibility of runway operations given the situation.
As to claim 12, Goupil et al., as modified by Guedes et al., discloses the method of claim 11.  Guedes et al. further discloses further comprising computing the aircraft weight estimate by computing a thrust estimate and a drag estimate (Column 5, Lines 26-36).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 11, as disclosed by Goupil et al., as modified by Guedes et al., with the use of thrust estimation and drag estimation, as claimed, as disclosed by Guedes et al., to determine the weight based on the sensor data and determine the runway safety information based on the acceleration based on the weight, allowing the pilot to have information on the possibility of runway operations given the situation.
As to claim 13, Goupil et al., as modified by Guedes et al., discloses the method of claim 11.  Guedes et al. further discloses further comprising computing a current acceleration estimate using the inertial data and using the computed current acceleration to compute the aircraft weight estimate (Column 5, Lines 26-36).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 11, as disclosed by Goupil et al., as modified by Guedes et al., with the use of acceleration estimation, as claimed, as disclosed by Guedes et al., to determine the weight based on the sensor data and determine the runway safety information based on the acceleration based on the weight, allowing the pilot to have information on the possibility of runway operations given the situation.
As to claim 14, Goupil et al., as modified by Guedes et al., discloses the method of claim 11.   Guedes et al. further discloses further comprising computing the future acceleration prediction based on factors selected from the group consisting of aircraft speed, dynamic pressure, engine thrust, rolling friction, braking friction, coefficient of lift, coefficient of drag, runway contaminant friction, runway slope, aircraft attack angle and combinations thereof (Column 5, Lines 8-36).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 11, as disclosed by Goupil et al., as modified by Guedes et al., with the use of other factors, as claimed, as disclosed by Guedes et al., to determine the weight based on the sensor data and determine the runway safety information based on the acceleration based on the weight, allowing the pilot to have information on the possibility of runway operations given the situation.
As to claim 15, Goupil et al., as modified by Guedes et al. discloses the method of claim 14.  Guedes et al. further discloses further comprising selectively using factors from said group according to predefined segments, each corresponding to different aircraft speed and engine operating conditions (Column 5, Line 62 – Column 6, Line 40).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 14, as disclosed by Goupil et al., as modified by Guedes et al., with the use of other factors, as claimed, as disclosed by Guedes et al., to determine the weight based on the sensor data and determine the runway safety information based on the different segments, allowing the pilot to have information on the possibility of runway operations given the situation.
As to claim 18, Goupil et al., as modified by Guedes et al. discloses the method of claim 11.
Guedes et al. discloses further comprising computing a warning reference distance corresponding to safety speeds selected from the group consisting of take-off decision speed, rotation speed, liftoff speed, and take-off safety speed with one engine inoperative (Column 7, Lines 20-32).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 11, as disclosed by Goupil et al., as modified by Guedes et al., with the use of safety speeds, as claimed, as disclosed by Guedes et al., to provide the pilot with the runway safety information relating to safe operation with the known speed, allowing the pilot to have information on the possibility of runway operations given the situation.
As to claim 20, Goupil et al. discloses the system of claim 19.
Goupil et al. does not discloses an acceleration estimate, as claimed.
Guedes et al. discloses wherein the processor is programmed to compute the aircraft weight estimate by using the inertial data to compute a current acceleration estimate (Column 5, Lines 26-36).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the aircraft take-off awareness system of claim 19, as disclosed by Goupil et al., with the use of acceleration estimation, as claimed, as disclosed by Guedes et al., to determine the weight based on the sensor data and determine the runway safety information based on the acceleration based on the weight, allowing the pilot to have information on the possibility of runway operations given the situation.

Claims 6, 8, and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goupil et al., U.S. Patent 11,287,283 B2 (2022) in view of Guedes et al., U.S. Patent 10,429,856 B2 (2019), as applied to claim 1 above, and further in view of Feyereisen et al., U.S. Patent 10,214,300 B2 (2019).
As to claim 6, Goupil et al., as modified by Guedes et al., discloses the system of claim 1.  Goupil et al. does not disclose a display, as claimed.  
Feyereisen et al. discloses wherein the processor is programmed to generate a display to inform the pilot about the at least one warning reference distance, wherein the display provides a rendered plan view of the runway with moving aircraft icon to illustrate the aircraft's current runway position, and wherein the processor is programmed to display a moving reference marker at positions upon the runway corresponding to the predicted positions on the runway at which said certain safety speeds will be achieved (Figure 3, Column 9, Lines 4-36).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the aircraft take-off awareness system of claim 1, as disclosed by Goupil et al., as modified by Guedes et al., with the use of a display, as claimed, as disclosed by Feyereisen et al., to visually provide the pilot with the runway safety information, allowing the pilot to have information on the possibility of runway operations given the situation.
As to claim 8, Goupil et al., as modified by Guedes et al. discloses the system of claim 1.  Feyereisen et al. discloses wherein the processor is programmed to generate audible annunciations when certain predefined conditions exist regarding the predicted positions on the runway at which said certain safety speeds will be achieved (Column 6, Line 43 – Column 7, Line 3, sounds and speech, Claim 4).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the aircraft take-off awareness system of claim 1, as disclosed by Goupil et al., as modified by Guedes et al., with the use of audible annunciations, as claimed, as disclosed by Feyereisen et al., to auditorily provide the pilot with the runway safety information, allowing the pilot to have information on the possibility of runway operations given the situation, including without the need to divert attention from other piloting activities.
As to claim 16, Goupil et al., as modified by Guedes et al., discloses the method of claim 11.  
Goupil et al. does not disclose a display, as claimed.  
Feyereisen et al. discloses further comprising using the processor to generate a display to inform the pilot about the at least one warning reference distance (Figure 3, Column 9, Lines 4-36).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 11, as disclosed by Goupil et al., as modified by Guedes et al., with the use of a display, as claimed, as disclosed by Feyereisen et al., to visually provide the pilot with the runway safety information, allowing the pilot to have information on the possibility of runway operations given the situation.
As to claim 17, Goupil et al., as modified by Guedes et al., discloses the method of claim 11.  
Feyereisen et al. discloses further comprising using the processor to generate audible annunciations when certain predefined conditions exist regarding the predicted positions on the runway at which said certain safety speeds will be achieved (Column 6, Line 43 – Column 7, Line 3, sounds and speech, Claim 4).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 11, as disclosed by Goupil et al., as modified by Guedes et al., with the use of audible annunciations, as claimed, as disclosed by Feyereisen et al., to auditorily provide the pilot with the runway safety information, allowing the pilot to have information on the possibility of runway operations given the situation, including without the need to divert attention from other piloting activities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666